DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 at Line 10 recites the limitation “an actuation member configured to rotate the translation member”. The specification does not recite rotation of the translation member. Appropriate correction is required. 

Claim Objections
Claim 12 is objected to because of the following informalities:  In Line 2, the limitation --one or more-- should be added before the word “protruding” in order to keep claim terminology consistent throughout the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 & 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 at Line 2, Lines 5-6, & Line 7 recites the limitation “the at least one expansion portion”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “the translation member”. Appropriate correction is required.
Claim 4 at Lines 4-5 recites the limitation “the ramped translation member”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “the translation member”. Appropriate correction is required.
Claim 11 at Lines 1-2 recites the limitation “the at least one expansion portion of the ramped expansion member”. There is insufficient antecedent basis for both the “the at least one expansion portion” limitation and the “the ramped expansion member” limitation in the claim. For purposes of examination, the limitation is being interpreted as “the translation member”. Appropriate correction is required.
Claim 14 at Lines 2-3 recites the limitation “the ramped expansion member”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “the translation member”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 10-11, 15, & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US Patent No. 6,454,807).
Regarding Claim 1, Jackson discloses an intervertebral implant (system 101, Figs. 8-11, Col. 7, Lines 15-67) comprising: a body portion (base 104) comprising an anterior end (distal/left half near 121 as seen in Fig. 8), a posterior end (proximal/right half near free end/screw head as seen in Fig. 8), a first side portion (left side face of 104 when viewing Fig. 11) connecting the anterior end and the posterior end, and a second side portion (right side face of 104 when viewing Fig. 11) connecting the anterior end and the posterior end, the anterior end, posterior end, first side portion and second side portion defining a central opening (lumen through 104 for insert/driver 110, Fig. 8); an expandable member (legs 102 & 103, Fig. 8) comprising a fixed end (posterior ends 121 of 102 & 103 when pivotally connected to 104, Col. 7, Lines 43-46), an expandable end (free anterior ends 120 of 102 & 103, Col. 7, Lines 32-36), a first arm (102), and a 
Regarding Claim 2, Jackson discloses wherein movement of the translation member in a first direction (clockwise rotation of the head causes posterior to anterior movement of 110) causes the first and second arms to move outwardly at the expandable end of the expandable member while the first and second arms remain fixed at the fixed end (Fig. 8, Col. 5, Line 66 – Col. 6, Line 21).
Regarding Claim 3, Jackson discloses wherein rotational movement of the actuation member causes the translation member to move linearly in the first direction 
Regarding Claim 4 as best understood, Jackson discloses wherein the first arm (102) comprises a ramped surface (filleted inner surface 144 of 102 at the anterior end 120, Col. 7, Lines 46-48), wherein the second arm (103) comprises a ramped surface (filleted inner surface 144 of 103 at the anterior end 120, Col. 7, Lines 46-48), wherein the translation member comprises a first ramped surface (upper ramped portion of front of tip of 110, Fig. 8, See Fig. 1 for example) and a second ramped surface (lower ramped portion of front of tip of 110, Fig. 8, See Fig. 1 for example), wherein the first ramped surface abuts against the ramped surface of the first arm (Fig. 8), and wherein the movement of the translation member in the first direction causes the first ramped surface of the translation member to push against the ramped surface of the first arm and the second ramped surface of the translation member to push against the ramped surface of the second arm (Fig. 8, Col. 7, Lines 56-67).
Regarding Claim 6, Jackson discloses wherein the posterior end of the body portion comprises an opening (aperture in posterior face of 104 for head of 110, Fig. 8) for receiving the actuation member.
Regarding Claim 10, Jackson discloses wherein the first and second arms each comprise outwardly facing bone engagement surfaces (bone contacting outer surfaces 123 of 102 & 103, Col. 7, Lines 29-31, Fig. 9) that each comprise texturing (serrations/teeth on each 123, Fig. 11) for gripping vertebral bodies.
Regarding Claim 11 as best understood, Jackson discloses wherein the translation member comprises a first expansion portion (conical front segment of tip, 
Regarding Claim 15 as best understood, Jackson discloses wherein the actuation member comprises a head portion (head of 110, Fig. 8, See Fig. 1 for example) and an extension portion (threaded portion of 110, Fig. 8, See Fig. 1 for example) from the head portion, the extension portion comprising threading (threads of threaded portion), the actuation member being in threaded engagement with the translation member (threaded portion is directly connected to the shaft of the translation member, Fig. 8).
Regarding Claim 18, Jackson discloses wherein the body portion is capable of receiving bone graft material in the central opening (the lumen through 104 is fully and structurally capable of receiving liquid bone graft material inserted therein.).
Regarding Claim 19, Jackson discloses a method of installing an intervertebral implant (system 101, Figs. 8-11, Col. 7, Lines 15-67), the method comprising: positioning the intervertebral implant (101) between adjacent vertebrae (Fig. 11), the intervertebral implant having a body portion (base 104) with an anterior end (distal/left half near 121 as seen in Fig. 8) and a posterior end (proximal/right half near free 
Regarding Claim 20, Jackson discloses rotating the actuation member of the implant in a second direction (counter clockwise of the head causes anterior to posterior movement of 110, Col. 5, Line 66 – Col. 6, Line 21), the second direction being opposite the first direction, the rotation of the actuation member causes the translation member to move in a second linear direction opposite the first linear direction (via anterior to posterior movement of insert/driver 110 which brings 102 & 103 back toward each other and contracts the anterior end of the implant back toward a resting position, Fig. 8, Col. 7, Lines 58-67), wherein the first arm and the second arm contract inward as the ramped translation member moves in the second linear direction (Col. 7, Lines 3-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 6,454,807) in view of Gerbec et al. (US Patent No. 6,562,074).
Regarding Claim 5, Jackson discloses the claimed invention as stated above in claim 1, except wherein the anterior end of the body portion comprises angled surfaces for distracting vertebral bodies.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Jackson such that the perimeter edges and corners of the arms and body are rounded as taught by Gerbec et al. in order to enhance the atraumatic character of the implant. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 6,454,807) in view of LeHuec et al. (US PG Pub. No. 2003/0135213).
Regarding Claim 7, Jackson discloses the claimed invention as stated above in claim 1, except wherein the first and second side portions comprise a recess configured and dimensioned for receiving an insertion instrument.
LeHuec et al. discloses a spinal stabilization system (Figs. 1-2) including a spinal plate (7, 3a) with a central hole for insertion of an elongated element therethrough (Paragraph [0066]), wherein the plate further includes notches (indents 21 & 22, Fig. 3a) extending from a posterior surface of the plate around to left and right side portions thereof and configured to be engaged by a gripping tool for insertion (Paragraph [0064]).                    
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 6,454,807).
Regarding Claim 8, Jackson discloses the claimed invention as stated above in claim 1, including wherein the posterior end of the body portion comprises upper and lower bone engagement surfaces (top and bottom surfaces of 104, Figs. 8 & 11). 
Jackson does not disclose that the upper and lower bone engagement surfaces of the body portion each comprise texturing for gripping vertebral bodies. However, Jackson does disclose texturing in the form of serrations/teeth on the bone contacting surfaces of the central portion of the implant (Figs. 8 & 11). One having ordinary skill in the art would recognize that it is well known in the art to provide spinal implants with texturing on at least the bone contacting surfaces for increased gripping of the patient’s tissue upon implantation of the implant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Jackson to add texturing on the upper and lower bone engagement surfaces of the body portion as taught by Jackson in order to allow the implant to better grip the tissue at the posterior end of the . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US Patent No. 6,454,807) in view of Mastrorio et al. (US PG Pub No. 2006/0004447).
Regarding Claim 9, Jackson discloses the claimed invention as stated above in claim 1, except wherein the expandable member is made from a material comprising polyether ether ketone (PEEK). However, Jackson does disclose in Col. 5, Lines 39-44 that “The legs 10 and 11, base 12 and drivers or inserts 13 are constructed of carbon fiber, or of a strong, inert material having a modulus of elasticity such as a stainless steel or titanium alloy, or of porous tantalum or any other biocompatible material or combination of materials.”. 
Mastrorio et al. discloses an expandable spinal implant comprising first and second endplates and an expansion mechanism therebetween (Fig. 1), and Paragraph [0147] discloses that “The implants of the present invention may be suitably manufactured from any suitable biomaterial, including metals such as titanium alloys, chromium-cobalt alloys and stainless steel) and polymers (such as PEEK, carbon fiber-polymer composites and UHMWPE.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant of Jackson to be made from PEEK as taught by Mastrorio et al. as PEEK is a well-known and commonly used biocompatible material for making spinal implants which has a modulus of elasticity similar to bone, excellent radiolucency, flexibility and strength.
Allowable Subject Matter
Claims 12-14 & 16-17 would be allowable if rewritten to properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Jackson does not disclose wherein the bridge portion comprises one or more protruding support members each being in engagement with a corresponding recess in the first arm or the second arm, wherein the second expansion portion comprises an opening sized to receive the actuation member, wherein one or more screws are disposed through the anterior end of the body portion and into the first expansion portion of the ramped expansion member, or wherein the actuation member is received within an opening in the posterior end of the body portion, the opening including a mechanical stop that limits forward movement of the actuation member into the opening. Furthermore, modifying Jackson to have any of the above features would destroy the implant of Jackson. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775